Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 02/04/2022 has been considered by Examiner and made of record in the application file.

Election/Restrictions

2.	This application contains claims directed to the following patentably distinct species of the claimed invention: 

Claims 1-9 are directed to 2 species as illustrated in figures 1-2 and 5. Two species are identified as below:

Species 1 – claims 1-5 directed a management server for managing a plurality of communication devices, the management server comprising: a communication interface configured to receive information indicating at least one of a position or acceleration detected by each of the plurality of communication devices; and a processor configured to manage a position information list including installation position information for each of the plurality of communication devices, based on the information received by the communication interface, wherein the processor is configured to, in a case that a collection mode for collecting at least one of the plurality of communication devices is configured, in response to determining that a target communication device for the collection mode has moved, update the position information list to delete the installation position information corresponding to the target communication device, and in response to determining that the target communication device has been stationary after moving, keep the position information list without updating the position information list, as shown in figures 1 and 5 of the application.

Species 2 – claims 6-9 directed to a communication device for communicating with a management server, the communication device comprising: a communication interface; a sensor configured to detect information of at least one of a position or acceleration; and a processor configured to determine a mobility state of the communication device based on the information detected by the sensor, wherein the processor is configured to in response to determining that the communication device has been stationary after moving, transmit, to the management server via the communication interface, an installation notification message including position information indicating a position of the communication device in a stationary state, and in a case that a collection mode for collecting the communication device is configured, in response to determining that the communication device has moved, transmit, to the management server via the communication interface, a movement notification message for requesting deletion of the position information notified through the installation notification message, as shown in figure 2 of the application. 

3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.

4.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

8.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649